DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2022 is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. Regarding the 112 (b) rejection of Claims 4, 12, 14, and 15, Applicant argues that “substantially on-demand” would be understood by a person having ordinary skill in the art of media content delivery at the time of the present application and upon reasonable review of the present specification. “On- demand” may be nearly instantaneous in time, but may also include delay between demand and delivery. Thus, the term “substantially on-demand” is a reasonable qualifier.
Examiner respectfully disagrees. Since Applicant states that “on- demand” may be nearly instantaneous in time, but may also include delay between demand and delivery it is unclear in the claims what the word “substantially” is specifically claiming. Therefore, the 112 rejection is maintained. 

Previous Double Patenting rejections on Claims 1-13 are being withdrawn and a new non final is being issued in view of the 112 (a) rejection regarding the limitations “wherein two of the packaged media segments are different versions of a segment of the content item” and “wherein two of the media segments are different versions of a segment of the content item”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1: "wherein two of the packaged media segments are different versions of a segment of the content item” 

Claim 11: “wherein two of the media segments are different versions of a segment of the content item”

Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120,121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed applications, Application No. 12/235,556, 14/217,167, 15/820,733, 16/915,196, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.

Claim 1. “…packaging the plurality of media segments and the targeting information in a single package, wherein two of the packaged media segments are different versions of a segment of the content item;…”


Claim 11. “…receiving over a network a single package containing a plurality of media segments, each comprising a fragment of a content item, and targeting information defining a version of the content item formed from two or more of the plurality of media segments and a target segment audience, wherein two of the media segments are different versions of a segment of the content item;…”


Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: "wherein two of the packaged media segments are different versions of a segment of the content item” and “wherein two of the media segments are different versions of a segment of the content item”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12, 14, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.

The term “substantially” in claims 4, 12, 14, and 15 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of U.S. Patent No. 10,735,788. Although the claims at issue are not identical, they are not patentably distinct from each other because broader in scope. 
For example, 
Instant Application No. 17/137880
U.S. Patent No. 10,735,788
14. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed, cause:



collecting a plurality of media segments for transmission to an intermediate cache serve from which a unique transmission path exists to a device, each of the media segments comprising a fragment of a content item;




13. An apparatus comprising a processor and a memory, the memory storing computer-executable instructions which, when executed by the processor, cause the apparatus to perform operations comprising: 

collecting a plurality of media segments for transmission to an intermediate cache server from which a unique transmission path exists to a device, each of said media segments comprising a fragment of a content message; 




creating targeting information for transmission to the intermediate cache server, the targeting information defining a plurality of versions of the content item formed from two or more of the plurality of media segments and a target segment audience;
creating targeting information for transmission to said intermediate cache server, said targeting information defining a plurality of versions of said content message formed from two or more of the plurality of media segments and a target segment audience; 
packaging the collected plurality of media segments and targeting information defining the plurality of versions of the content item at a source location into a single package;

packaging the collected plurality of media segments and targeting information defining the plurality of versions of said content message at a source location into a single file; 

transmitting the single package from the source location to the cache server over a broadband network link; and
transmitting said single file from said source location to said cache server over a broadband network link; and 

transmitting instructions to de-package the single package at the intermediate cache server substantially on-demand, the instructions being configured to instruct the device to determine which one of the plurality of versions of the content item to assemble based on the target segment audience, assemble two or more of the plurality of media segments to generate content item, and present for display the assembled content item at the device.
transmitting instructions to de-package said single file at said intermediate cache server substantially on-demand, the instructions being configured to instruct said device to determine which one of the plurality of versions of said content message to assemble based on the target segment audience, assemble one or more of the plurality of media segments to generate said content message, and present for display said assembled content message at said device in accordance with said targeting information.


Similarly, claims 15-20 correspond to Claims 14-19 of the Patent. 


Claims 14-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of U.S. Patent No. 11,218,745. Although the claims at issue are not identical, they are not patentably distinct from each other because broader in scope. 
For example, 
Instant Application No. 17/137880
U.S. Patent No. 11,218,745
14. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed, cause:

collecting a plurality of media segments for transmission to an intermediate cache serve from which a unique transmission path exists to a device, each of the media segments comprising a fragment of a content item;
13. A non-transitory computer-readable medium storing instructions that, when executed, cause: 


collecting a plurality of media segments for transmission to an intermediate cache server from which a unique transmission path exists to a device, each of said media segments comprising a fragment of a content message; 
creating targeting information for transmission to the intermediate cache server, the targeting information defining a plurality of versions of the content item formed from two or more of the plurality of media segments and a target segment audience;
creating targeting information for transmission to said intermediate cache server, said targeting information defining a plurality of versions of said content message formed from two or more of the plurality of media segments and a target segment audience; 
packaging the collected plurality of media segments and targeting information defining the plurality of versions of the content item at a source location into a single package;
packaging the collected plurality of media segments and targeting information defining the plurality of versions of said content message at a source location into a single file; 
transmitting the single package from the source location to the cache server over a broadband network link; and

transmitting said single file from said source location to said cache server over a broadband network link; and 
transmitting instructions to de-package the single package at the intermediate cache server substantially on-demand, the instructions being configured to instruct the device to determine which one of the plurality of versions of the content item to assemble based on the target segment audience, assemble two or more of the plurality of media segments to generate content item, and present for display the assembled content item at the device.
transmitting instructions to de-package said single file at said intermediate cache server on-demand, the instructions being configured to instruct said device to determine which one of the plurality of versions of said content message to assemble based on the target segment audience, assemble one or more of the plurality of media segments to generate said content message, and present for display said assembled content message at said device in accordance with said targeting information.


Similarly, claims 15-20 correspond to Claims 14-19 of the Patent. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Pantos US Patent No. 8,280,863.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR AQIL RIAZ/Examiner, Art Unit 2424